Citation Nr: 1414207	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-40 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1971.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued a 70 percent disability evaluation for PTSD.

In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.


FINDINGS OF FACT

During the pendency of the appeal, the Veteran's PTSD was manifested by such symptoms as occasional suicidal ideation and impulse control and anger control management problems, as well as sleep problems, leading to occupational and social impairment with deficiencies in most areas, but not evidence of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2009, prior to the April 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The January 2009 letter informed the Veteran that in order to establish higher ratings, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his claims.  The January 2009 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

The Veteran has also been medically evaluated in conjunction with his claims.  The Veteran contends in his April 2009 Notice of Disagreement (NOD), that he disagrees with the examination, however, review of the VA examination report reflects that the examiner reviewed the Veteran's VA medical records regarding his psychology treatment during the pendency of the appeal.  The examiner also recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's occupational and social impairment.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran did not request a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.


Analysis - Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Therefore, the Board will determine whether staged evaluations are warranted. 

The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 for PTSD.  It is well-settled that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Some of the medical evidence in the instant case differentiates between the symptomatology associated with the Veteran's PTSD and that resulting from his non-service connected disorders, including the Veteran's diagnosed bipolar disorder.  Where a mental health professional has attempted to distinguish between said symptomatology, the Board will so note.  In all other cases, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.  In any event, with the exception of eating disorders, all mental disorders including PTSD disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126 (2012).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2013).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In a recent case, the Federal Circuit indicated that when addressing the issue of a veteran's entitlement to a disability rating under 38 C.F.R. § 4.130, an explicit finding as to how most of the enumerated areas are affected may be important, if not absolutely required.  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In this case, the Veteran essentially contends that his PTSD is more disabling than contemplated by the current 70 percent disability evaluation.  He stated in his April 2009 notice of disagreement that a mental health doctor had records stating he was still a danger to others or himself, and that he disagreed with the examination, although he stated the doctor told him he supported the Veteran's claim.  
In December 2007, the Veteran was seen for a mental health consult.  He reported he had moved closer to his sister in Sacramento, but the move put him closer to a brother he does not get along with.  He also moved in with an old girlfriend.  He reported that his sleep was better but that he had nightmares and hypervigilance.  His had difficulty taking his medication, was irritable, and was depressed due to the conflict with his brother.  

In February 2008, the Veteran reported that he had been having worsening symptoms including hearing voices call his name, seeing things out the corner of his eye or thinking someone is there when they were not.  He also reported increasing nightmares.  He reported that he married his girlfriend.  

In October 2008, the Veteran reported for a mental health consult at the Sacramento VA medical center (VAMC).  He reported nightmares and insomnia and waking every hour, and that he was off his medication.  He also reported depression and anxiety, and not feeling like part of a group.  He stated he felt like he had to watch his back in stores, and that he heard someone call his name twice per week.  He also stated that he would walk away from conversations for no reasons.  According to the examiner, his demeanor was cooperative and composed, his mood euthymic, and affect broad.  His judgment and sight were fair and cognition and memory within normal limits.  

In November 2008, the Veteran reported to the VA for a mental health consultation.  His hygiene and grooming were fair, according to the clinician.  His motor function was mildly agitated, his eye contact was fair, and his manner was cooperative.  His mood was anxious and his affect blunted.  His speech was of the appropriate rate, rhythm and volume and his thought process was linear and goal directed.  He denied any suicidal ideation or delusions at that time.  His cognition was grossly intact.  The Veteran reported nightmares every night where he recalled blowing up people in Vietnam.  He avoided thoughts and activities that reminded him of war time.  His wife reported he would sometimes grab her by the neck at night.  He also expressed anhedonia, inability to have loving feelings, and difficulty controlling his anger.  He stated he had depressed mood every other day and was sleeping only 3 hours at night and had decreased energy and concentration.  He had suicidal ideation for a month and thought of hanging himself.  He also reported homicidal intention towards "a lot of people" including "friends that are now enemies" whom he told that he "wants to cut their head off."  The Veteran stated he would isolate himself to not harm others.  He also has a history of jail sentences for assault.  He noted that sometimes he would go a week without sleeping.  The Veteran also noted that sometimes he would hear someone calling his name and that he felt people were watching him, or that the television would talk to him.  

The Veteran appeared at the VAMC in January 2009.  He was cooperative with good eye contact and neutral psychomotor agitation.  The clinician noted that the Veteran's mood and affect was euthymic and his thought process was local and goal directed.  The Veteran denied suicidal ideation, and stated he had one episode of homicidal ideation earlier that month when someone threw something at him and he told them "I will cut off your head." He stated was going to follow the person but did not.  He was not homicidal at the time of the examination.  He had auditory hallucinations at night of someone whistling or calling his name and visual hallucinations of someone in the shadows, as well as the feeling of paranoia in public and feeling like walls were caving in.  He reported depressed mood and difficulties with irritability and frustrations as well as auditory and visually hallucinations and paranoia daily when in public.  He also reported feelings of sadness, poor concentration, poor energy, poor sleep, and feelings of worthlessness.  He reported feeling interest in going fishing.  He was also worried about his brother coming to visit, who he had not seen in 40 years.  His GAF score was a 55.  

The Veteran was seen for a VA examination in February 2009.  The claims file was not available, but there were mental health notes from the Sacramental VA mental Health Consult service.  The examiner noted that since the Veteran's last VA examination he had been followed on a periodic basis since September 2008 at the Sacramento VA mental health clinic, and then at Palo Alto VA health care.

The Veteran stated that his mood had been up and down "quite a bit" when asked about his mood over the past two weeks.  He stated that some days it was hard for him to get out and he felt threatened and paranoid, and "uncomfortable."  His sleep was not good and reported nightmares 3-4 times per week.  He denied suicidal thoughts and stated that he did have them in 2003 and his friend walked in on him with a gun.  The Veteran denied thoughts of harming others.  The Veteran further stated he and his wife "just stay home" but he does have a sister who he sees.  The Veteran reported having intrusive thoughts on a daily basis and would have intense psychological and physiological reactions in certain situations.  He would go out of his way to avoid thoughts, feelings and conversation about Vietnam.  He had low motivation, detachment, and restarted range of affect.  He is not able to work due to back problems, as well in part to his PTSD.  

The examiner noted that the Veteran came to the clinic appropriately dressed and groomed.  His mood was slightly depressed ; his speech was logical and there was spontaneity of speech; his rate and flow of speech were within normal activities.  The examiner saw him as able to manage activities of daily living.  The examiner also stated there was no current evidence of hallucination or delusion, and they were denied by the Veteran.  The Veteran was not a danger to self or others and was alert and well oriented.  His remote memory was grossly intact and his insight and judgment seemed good.  Overall, the examiner opined that the Veteran has a very strong discomfort in going out in public.  The doctor stated "it is obvious that his discomfort being around people at all that he does not know well" and his "poor concentration, fatigued caused by poor sleep, nightmares, and other difficulties in concentration keep this man from any kind of ability to maintain any kind of full times [sic] gainful employment."

In March 2009, the Veteran was seen for a mental status examination.  The examiner noted that the Veteran did not appear aggressive or unstable that day, but that he would benefit from a PTSD group and anger management classes.  He had a GAF score of 53.  His hygiene and grooming were fair, and he had a normal level of attention to his environment.  His motor function was mildly agitated and his eye contact was fair.   His manner was cooperative; his mood was anxious, and affect blunted.  He demonstrated appropriate speech and linear, goal directed thought processes.  He denied suicidal ideations or delusions.  He did express current homicidal ideas and auditory hallucinations.  His cognition was grossly intact and intuition and judgment was fair.  
 
In April 2009, the Veteran reported for medication management.  He stated he was having a "bad day" because his grandchild had just died.  He felt like his nightmares were getting worse, and he dreamed of death then woke up screaming.  He was assessed as alert and oriented, with no suicidal or homicidal ideation.  His demeanor was calm and cooperative, his mood euthymic and mildly anxious, and his affect was the same. The Veteran felt that he was doing "fairly well."  The examiner stated he seemed relatively happy.  The Veteran reported that he would  stay away from stores, crowds and parties.  He appeared to be confused at times.  

In May 2009, the Veteran was seen at the VAMC.  He stated he was tired during the day.  He reported a decrease in nightmares and stated he slept ok with the medicine he was currently on.  He was worried about his disability rating and did not think his PTSD was improving.  He did not want his rating changed and did not think he was improving except that his function level was "okay with meds."  He was alert and oriented, logical, had no suicidal or homicidal ideation, and his speech was a normal rate and rhythm.  He was casually dressed and groomed and his demeanor was calm and cooperative.  The examiner noted his mood was mildly depressed and irritable.  The Veteran thought at times someone was in the room that was not.  He reported forgetfulness; his judgment and insight were reported as fair.  

In August 2009, the Veteran was seen at the VAMC.  He stated he was sleeping and eating ok, and was taking mediation.  

A careful review of the evidence of record, including the Veteran's competent and credible lay statements, shows that his PTSD more closely approximates the criteria for a 70 percent rather than a 100 percent rating.  While he has deficiencies, especially occupational, in most areas, due to his PTSD symptoms, which include hallucinations and violent impulses, the evidence does not show total social impairment due to PTSD.  Throughout the pendency of this claim the Veteran has reported socializing with his wife, as well as his sister, who comes to visit him and gives him physical therapy massages.  While he has reported suicidal or homicidal ideations, he has also denied these ideations on other occasions; they are not constant or persistent.  

Moreover, there is no evidence of total occupational and social impairment due to gross impairment in thought processes or communication; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  See supra 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2013).  A Veteran need not have "all, most, or even some" of the symptoms enumerated in the General Rating Formula in order to establish entitlement to a particular rating. See Mauerhan, 16 Vet. App. at 442.  However, with the exception of the Veteran's hallucinations and occasional suicidal and homicidal ideations, which are not "persistent," all of his symptoms correspond to those associated with a 70 percent or lower rating.  He does not have gross impairment in thought processes or communication.  In fact, the Veteran has been shown to have intact memory processes and normal communication., as his intuition and judgment have consistently been judged as fair, and his thought process consistently described as goal-directed, oriented, and linear, by his examiners.  He has also demonstrated the ability to perform activities of daily living, grooming, and self-care, orientation as to time and place, and intact memory, including short-term memory.  He does not have an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; he always came appropriately dressed and groomed to examinations and consults, and there are no clinical findings that his PTSD symptoms rendered him intermittently unable to do such basic activities as maintain minimal personal hygiene.  He has not been disorientated to time or place or been unable to remember the names of close relatives or his own name or occupation.  Thus, the evidence does not show symptoms equivalent in severity to those associated with a 100 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  He has not demonstrated total occupational and social impairment, and therefore, he does not meet the criteria for a 100 percent evaluation. 

The symptoms which the Veteran has reported or exhibited including depression, paranoia, hallucinations, sleep impairment, thoughts of violence or suicide, and irritability are all accounted for in the assignment of a 70 percent rating.  See id.  The VA psychologist opinion that the Veteran is unable to do work is also contemplated by the 70 percent rating. 
Thus, in the absence of total social impairment due to symptoms equivalent in severity to those associated with a 100 percent rating, a 100 percent rating under the General Rating Formula cannot be assigned. 

In reaching this determination, the Board has considered whether, under Hart, a higher rating might be warranted for any period of time during the pendency of this appeal.  Hart, 21 Vet. App. 505 (2007).  But there is no evidence that the Veteran's PTSD warranted an evaluation in excess of the 70 percent evaluation at any time during the appeal period.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  
	
The above symptoms most closely approximate the criteria for the currently assigned 70 percent rating (noted above), and even when resolving reasonable doubt in the Veteran's favor, the Board finds that no more than a 70 percent rating is warranted.
	
Extraschedular Consideration of PTSD

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service connected PTSD is contemplated and reasonably described by the rating criteria under Diagnostic Code 9411.  See 38 C.F.R. § 4.71a (2013).  In this regard, the Veteran's PTSD has specifically been manifested by disturbances in mood, suicidal ideation, and impaired impulse control.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 9411.  See id.  Accordingly, the Board finds that a comparison of the Veteran's PTSD with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD is denied. 






____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


